NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted October 17, 2018* 
                               Decided October 18, 2018 
                                             
                                         Before 
 
                       DIANE P. WOOD, Chief Judge 
                        
                       JOEL M. FLAUM, Circuit Judge 
                        
                       FRANK H. EASTERBROOK, Circuit Judge 
 
No. 17‐3354 

STEVIE ALLAN WEST,                                  Appeal from the United States District 
     Plaintiff‐Appellant,                           Court for the Eastern District of Wisconsin. 
                                                     
     v.                                             No. 17‐CV‐1262 
                                                     
JOHN MATZ, et al.,                                  William C. Griesbach, 
     Defendants‐Appellees.                          Chief Judge. 

                                       O R D E R 

       Stevie Allan West sued a doctor, a nurse, and a county sheriff under 42 U.S.C. 
§ 1983 for deliberate indifference to a back and neck injury he incurred during his time 
as a pretrial detainee at Winnebago County Jail. The district court dismissed his 
complaint at screening for failure to state a claim. We affirm. 
        


                                                 
            * Appellees were not served with process in the district court and are not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P. 
34(a)(2). 
No. 17‐3354                                                                              Page  2 
 
        As West explains, he was tackled by Winnebago County Jail deputies and landed 
atop a padlock affixed behind his back to a waist restraint. A few days later, he says, he 
told Nurse Beverly that his neck and back were in pain, and she scheduled an 
appointment for him to be seen by a doctor. Dr. Ken Anuligo examined him but 
apparently found no injuries. The doctor then prescribed a painkiller and ordered x‐
rays that came back negative. At a follow‐up appointment two weeks later, Dr. Anuligo 
told West he would order additional x‐rays in six weeks. But six weeks later, the doctor, 
after seeing West, postponed the order another four weeks. West asked Nurse Beverly 
for a neck brace to support his neck; she gave him a rolled blanket. He also asked to see 
a specialist, but the doctor denied his request. West soon was transferred to the 
Columbia Correctional Institution. 
         
        West sued Dr. Anuligo, Nurse Beverly, and Winnebago County Sheriff John 
Matz, alleging deliberate indifference to his medical needs. At screening, the district 
court dismissed his amended complaint, ruling that West did not assert any facts 
alleging a serious medical need, nor facts alleging intentional disregard for his health. 
         
        On appeal West reprises his complaint in greater detail, clarifying that Nurse 
Beverly and Dr. Anuligo gave him too little care too late by postponing x‐rays and 
denying his request to see a specialist. He asserts that these actions amount to medical 
deliberate indifference. But even with his clarifications—which we may consider if 
consistent with the complaint, Smith v. Knox Cty. Jail, 666 F.3d 1037, 1039 (7th Cir. 
2012)—West does not allege an objectively serious harm, as required to state a claim of 
deliberate indifference. Estelle v. Gamble, 429 U.S. 97, 106 (1976); Perez v. Fenoglio, 
792 F.3d 768, 776 (7th Cir. 2015). Aside from experiencing pain for which he was 
prescribed medication, he does not hint at a medical condition that went untreated or 
undiagnosed. Dr. Anuligo’s alleged actions—treating West’s pain with medication, 
denying him a specialist, and delaying new x‐rays—do not suggest that the doctor 
intentionally disregarded his medical needs. “[W]hether an X‐ray or additional 
diagnostic techniques or forms of treatment is indicated is a classic example of a matter 
for medical judgment.” Estelle, 429 U.S. at 107. Though poor medical judgment does not 
amount to deliberate indifference, it can rise to the level of negligence—but the proper 
forum for a negligence or medical malpractice action is the state court. Id. 
                                                                                  AFFIRMED